Title: Arthur Lee to Franklin and Silas Deane, 15 June 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Lee reached Berlin on June 4, and soon discovered that his mission would encounter major obstacles. He announced his arrival to Count Schulenburg, the Prussian Minister, and sent him detailed suggestions about how trade might be established between Prussian and American ports. Out of the correspondence that ensued in the next three weeks the central problem emerged: the best carriers, according to Lee, would be American privateers, which could function only if the government opened its ports to them and overlooked the secret sale of their prizes; Prussia had no experience in such matters, Schulenburg replied, and the King would take no steps that might embroil him with Great Britain. Lee’s letters to his fellow commissioners below, June 28 and July 6, continue the account of his frustrations.
 
Dear Sirs
Berlin June 15. 1777
I had the honour of writing to you from Munich and Vienna from the last of which I arrived here the 4th of this Month. The letters you have received from hence [show] how the wind blows here. I have tried all in my power to make it change. Hitherto in vain. In ten days I shall set out on my return. There cannot be a State of more perfect question than what prevails in this place, what is nearly commercial is plann’d, but whether it will be adopted remains to be determin’d. I have the Honor of being Dear Sir &c.
Les actions defensives n’ont sans doute pas tant d’ecly [d’éclat] que les conquetes; mais elles demandent plus de fatigue plus d’adresse, plus de fermete, et plus d’intrapidité: mémoirs de Montecuculli[?], applicable to Gen. Washington.
To the Commissioners at Paris
